                                         Case 4:20-cv-06578-YGR Document 67 Filed 09/03/21 Page 1 of 10




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          EUREKA DIVISION

                                   7

                                   8     ZOGENIX, INC.,                                     Case No. 20-cv-06578-YGR (RMI)
                                   9                    Plaintiff,
                                                                                            ORDER RE: DISCOVERY DISPUTES
                                  10             v.
                                                                                            Re: Dkt. Nos. 54, 64-3
                                  11     FEDERAL INSURANCE COMPANY,
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13

                                  14          Now pending before the court are a pair of jointly filed letter briefs setting forth each

                                  15   Party’s request to compel certain discovery. On August 4, 2021, the Parties initially filed a 7-page

                                  16   letter brief coupled with 23 pages of exhibits. See Ltr. Br. (dkt. 54). Thereafter, on August 11,

                                  17   2021, the Honorable Yvonne Gonzalez Rogers referred the resolution of discovery disputes in this

                                  18   case to the undersigned. See Order (dkt. 55). A discovery hearing was held on August 18, 2021

                                  19   (dkt. 57); in the course of which, the undersigned rendered a series of preliminary rulings granting

                                  20   Defendant’s motion to compel and denying Plaintiff’s motion to compel (Plaintiff’s request for

                                  21   reinsurance information was denied as irrelevant, its request for drafting histories was granted only

                                  22   to the extent that Defendant would produce a specific verified response, and its request regarding

                                  23   Defendant’s position with respect to other insured entities was denied on both relevance and undue

                                  24   burden and proportionality grounds). See Tr. (dkt. 60) at 48-49. Plaintiff’s counsel then expressed

                                  25   dissatisfaction with his opportunity to make an adequate record as such: “I mean, we had two

                                  26   pages to address a whole swath of requests.” Id. at 50. Consequently, the undersigned permitted

                                  27   the Parties to file a supplemental letter brief without any page limitations whatsoever, setting forth

                                  28   each and every disputed item of discovery with each Party’s arguments about why – or why not –
                                          Case 4:20-cv-06578-YGR Document 67 Filed 09/03/21 Page 2 of 10




                                   1   the production of that item should be compelled. See Order (dkt. 59). Shortly thereafter, the Parties

                                   2   filed a 30-page letter brief (single spaced, and attended with approximately 60 pages of exhibits)

                                   3   setting forth their positions regarding 16 disputed items. See Supp. Ltr. Br. (dkt. 64-3) at 1-99. For

                                   4   the reasons stated below, the court will now convert each of its preliminary rulings in to final

                                   5   rulings as memorialized herein.

                                   6                                              BACKGROUND

                                   7           Plaintiff has manufactured, marketed, and sold hydrocodone bititrate, an opioid

                                   8   medication; as a result of this, Plaintiff has been sued by various entities, in various courts,

                                   9   seeking to hold Plaintiff liable for actions and omissions that allegedly contributed to the national

                                  10   opioid crisis (to wit, the fact that a large number of consumers became addicted to these

                                  11   medications). See generally Compl. (dkt. 1) at 5-7. Plaintiff had purchased a series of insurance

                                  12   policies, under which it expected to be defended in such underlying actions, and when Defendant
Northern District of California
 United States District Court




                                  13   refused, Plaintiff initiated the instant lawsuit. Id. at 5-9. Through this lawsuit, Plaintiff contends:

                                  14   (A) that Defendant “has breached its obligations under the Policies by refusing to timely and fully

                                  15   defendant Plaintiff against the claims asserted” in the underlying lawsuits – that is, a breach of the

                                  16   contractual duty to defend; (B) that it is entitled to declaratory relief based on Defendant’s alleged

                                  17   breach of its duties to defend Plaintiff in the underlying lawsuits pursuant to two of the insurance

                                  18   policies in question; and, (C) that Defendant has breached the contractual covenant of good faith

                                  19   and fair dealing “by engaging in unreasonable conduct, including . . . improperly giv[ing] greater

                                  20   weight to its own interest in avoiding its defense obligation than it accorded to Plaintiff’s interest

                                  21   in a prompt and complete defense” regarding the underlying actions. Id. at 9-12. Accordingly, this

                                  22   lawsuit boils down to two declaratory causes of action, and two causes of action for breach of

                                  23   contractual duties and covenants.

                                  24           Through its portion of the Joint Case Management Statement filed on January 15, 2021,

                                  25   Plaintiff suggested that the discovery process in this case should be either bifurcated or phased in

                                  26   such a manner as to allow “[a] motion for summary judgment by Zogenix or coordinated party

                                  27   cross-motions on this [single] legal issue [to wit, the issue of Federal’s alleged duty to defend

                                  28   under the CGL or Products Policies] . . . after limited targeted discovery, which would have the
                                                                                           2
                                          Case 4:20-cv-06578-YGR Document 67 Filed 09/03/21 Page 3 of 10




                                   1   benefit of narrowing the issues for all remaining discovery, streamline the presentation of evidence

                                   2   in subsequent motions and at trial, and provide early guidance to the Parties on the contractual

                                   3   obligations under the Policies that may facilitate informal resolution.” See Joint Case Mgmt.

                                   4   Statement (dkt. 36) at 4. Plaintiff’s suggestion was rejected by Judge Gonzalez Rogers in that the

                                   5   court’s ensuing Case Management and Pretrial Order (dkt. 41) set forth a single cutoff date for fact

                                   6   discovery (October 22, 2021), and a single due date for summary judgment motions (December

                                   7   14, 2021). Id. at 1. Knowing this, and without having ever having moved Judge Gonzalez Rogers

                                   8   for a stay of the entire case, or a stay of some fraction of the discovery, or an extension of the

                                   9   rapidly approaching discovery cutoff date, Plaintiff’s opposition to Defendant’s motion to compel

                                  10   discovery now asks a referral judge to essentially upend a case schedule established by the

                                  11   presiding judge by imposing an indefinite discovery stay when doing so would clearly trespass

                                  12   into the presiding judge’s prerogative. Indeed, Plaintiff’s request is even further undermined by
Northern District of California
 United States District Court




                                  13   the fact Plaintiff’s previously-proposed approach to bifurcating or phasing the discovery process

                                  14   in this case has already been rejected by the presiding judge.

                                  15                                               DISCUSSION

                                  16          To borrow Defendant’s phrasing, the essence of Plaintiff’s resistance to providing

                                  17   discovery in this case is embodied in Plaintiff’s assertion that it gets “to pick and choose what it

                                  18   must produce in discovery while pressing forward with its claims” against Defendant. See Supp.

                                  19   Ltr. Br. (dkt. 64-3) at 5. In support of this approach, Plaintiff principally relies on two state court

                                  20   cases – whose holdings are more procedural than substantive – which the undersigned finds to be

                                  21   inapplicable in the present context for a number of reasons. In this regard, Plaintiff relies in part on

                                  22   Montrose Chemical Corp. v. Superior Court, 6 Cal. 4th 287 (1993). However, the undersigned

                                  23   finds that reliance on that citation does not compel the results urged by Plaintiff. The Montrose

                                  24   Chemical litigation focused on procedural, rather than substantive, matters. From the late 1940s to

                                  25   the early 1980s, Montrose Chemical Corporation of California manufactured the insecticide

                                  26   dichlorodiphenyltrichloroethane (commonly referred to as “DDT”), as a result of which, it was

                                  27   named as a defendant in several private and governmental environmental contamination actions;

                                  28   its insurers largely agreed to defend it in those actions, but subject to a reservations of rights. See
                                                                                           3
                                          Case 4:20-cv-06578-YGR Document 67 Filed 09/03/21 Page 4 of 10




                                   1   Montrose Chem. Corp. v. Superior Court (Canadian Universal Ins. Co.), 25 Cal. App. 4th 902,

                                   2   905 (1994). In 1986, Montrose became concerned about its insurers’ reservation of rights and

                                   3   decided to sue its carriers for a declaration of its rights to (1) a defense and (2) indemnity in the

                                   4   contamination actions. Id. The appellate issues in that litigation eventually morphed into the

                                   5   question of whether the declaratory action against the insurers could be set for trial before the third

                                   6   party suits were resolved; in which regard the Montrose-II court held that, “on the record before

                                   7   us, we cannot say one way or the other, and we therefore return the ball to the trial court, with

                                   8   directions to determine the status of the underlying lawsuits and the scope of the carriers’

                                   9   defenses, and then decide whether it is appropriate to set this case for trial.” Id. In a previous

                                  10   round of appeals in the same case (relied upon here by Plaintiff), the Montrose-I court noted what

                                  11   is clearly a procedural ruling by stating that: “[t]o eliminate the risk of inconsistent factual

                                  12   determinations that could prejudice the insured, a stay of the declaratory relief action pending
Northern District of California
 United States District Court




                                  13   resolution of the third party suit is appropriate when the coverage question turns on facts to be

                                  14   litigated in the underlying action.” See Montrose Chem. Corp., 6 Cal. 4th 287, 301 (1993).

                                  15   Plaintiff’s reliance on the Montrose Chemical line of cases and their progeny (including Riddell,

                                  16   Inc. v. Superior Court, 14 Cal. App. 5th 755, 767 (2017) (“The upshot of these legal principles [in

                                  17   ruling on certain discovery disputes] is that an insurer cannot, over the insured’s objection, use a

                                  18   declaratory relief action as a forum to litigate factual issues affecting the insured’s liability in the

                                  19   underlying action.”), and Haskel, Inc. v. Superior Court, 33 Cal. App. 4th 963, 976 (1995)) are

                                  20   misplaced for a number of reasons. First, those holdings are procedural rather than substantive in

                                  21   nature, and it is well established that under the doctrine of Erie R.R. v. Tompkins, 304 U.S. 64

                                  22   (1938), “federal courts sitting in diversity apply state substantive law and federal procedural law.”

                                  23   Gasperini v. Ctr. for Humanities, 518 U.S. 415, 427 (1996). And, while it can sometimes be said

                                  24   that “[t]he line between procedural and substantive law is hazy[,] no one doubts federal power

                                  25   over procedure.” Erie R.R., 304 U.S. at 92 (citing Wayman v. Southard, 23 U.S. (10 Wheat.) 1, 22-

                                  26   23 (1825) (Marshall, C.J.)) (“The 17th section [of the Judiciary Act 1789] authorizes the Courts

                                  27   ‘to make all necessary rules for the orderly conducting business in the said Courts . . .”). Thus, the

                                  28   undersigned rejects Plaintiff’s effort to convince this court to adopt state procedural rulings that, as
                                                                                           4
                                         Case 4:20-cv-06578-YGR Document 67 Filed 09/03/21 Page 5 of 10




                                   1   mentioned below, would have no application in the distinguishable context of this breach of

                                   2   contract case even if they were applied. Second, even in a hypothetical context where federal

                                   3   courts would be willing to abandon federal procedural rules in favor of state procedural rulings,

                                   4   the Montrose line of cases contemplate staying an entire declaratory action against the insurer

                                   5   while awaiting the outcome of the underlying cases; however, nowhere in those cases does any

                                   6   holding countenance hamstringing an insurer’s ability to defend itself in an active breach of

                                   7   contract lawsuit (as opposed to a mere declaratory action) while giving the insured free reign to

                                   8   run roughshod over a now-defenseless insurer as Plaintiff seems to suggest. Third, as stated above,

                                   9   the undersigned is neither empowered, nor otherwise willing, to enter orders that would effectively

                                  10   modify or nullify prior orders entered by the presiding judge in this case. Therefore, Plaintiff’s

                                  11   request that the undersigned “stay” the discovery that Defendant seeks while compelling the

                                  12   production of discovery sought by Plaintiff – aside from it being manifestly unfair – essentially
Northern District of California
 United States District Court




                                  13   seeks an order from the undersigned that would cancel or nullify the discovery cutoff date already

                                  14   established by Judge Gonzalez Rogers, not to mention that it would constitute an effective reversal

                                  15   of a decision by the presiding judge to rejected Plaintiff’s request to bifurcate or phase the

                                  16   discovery process in this case.

                                  17          Plaintiff asserts “four types of prejudice that the [supposed] bar on liability-related

                                  18   discovery is designed to avoid,” however, the undersigned finds that each of those assertions is

                                  19   unpersuasive. First, Plaintiff suggests that permitting discovery about Plaintiff’s prior knowledge

                                  20   about the harms associated with its product (which is relevant to a particular contract provision

                                  21   involved between these Parties and which is determinative of Defendant’s obligation to defend

                                  22   Plaintiff in the underlying actions) would have the effect of causing Defendant to “align[] itself

                                  23   with the underlying plaintiffs . . . [and] might lead the underlying plaintiffs down paths that they

                                  24   never even considered.” See Spp. Ltr. Br. (dkt. 64.3) at 8. Plaintiff also suggests that “[w]hen an

                                  25   insured is forced to respond to liability-related discovery in a duty-to-defend action, it is thrust

                                  26   into a two-front war with the underlying plaintiffs and its own liability insurer.” Id. These

                                  27   complaints ring hollow. First, Plaintiff “opened” the second front itself when it decided to sue its

                                  28   insurer and allege two breach of contract claims in addition to declaratory causes of action. Having
                                                                                          5
                                         Case 4:20-cv-06578-YGR Document 67 Filed 09/03/21 Page 6 of 10




                                   1   opened the second front itself by suing Defendant in this court, it seems disingenuous to complain

                                   2   about having to fight on two fronts simultaneously. Second, if Defendant’s interest appears to

                                   3   come into alignment with those of the plaintiffs in the underlying lawsuits due to the fact that there

                                   4   is a disagreement between Plaintiff and its insurer about whether or not the contract provisions

                                   5   that bind them implicate a duty to defend Plaintiff in the underlying actions, then so be it. As the

                                   6   saying goes, it is what it is. Such an appearance, or even an actual alignment of these interests, if

                                   7   such is even the case, is at least in equal measures a product of Plaintiff’s own choice to bring this

                                   8   breach of contract suit and declaratory action at this time and in this manner against its insurer,

                                   9   while failing to seek a stay of this action pending the resolution of the underlying cases. At

                                  10   bottom, the undersigned finds that if Plaintiff is in fact faced with any such prejudice, it is due to

                                  11   its own choices, and that precluding Defendant from a fair shot at defending this action is no

                                  12   solution at all. Similarly, Plaintiff complains about one-way collateral estoppel stemming from the
Northern District of California
 United States District Court




                                  13   notion that “[i]f Federal is permitted to litigate Zogenix’s alleged knowledge and conduct in this

                                  14   coverage action, any finding adverse to Zogenix will be asserted as collateral estoppel by plaintiffs

                                  15   in the underlying [] lawsuits.” Id. Plaintiff also contends that its “costs of responding to discovery

                                  16   in a duty-to-defend action are recoverable only if there is a finding of bad faith.” Id. at 9.

                                  17   Likewise, these two assertions are also unpersuasive because they are problems of Plaintiff’s own

                                  18   making, in that they are the vicissitudes of choosing to maintain an active lawsuit against an

                                  19   insurer for breach of a contract obligation to defend underlying actions during the pendency of

                                  20   those underlying actions; and, the undersigned rejects the notion that the solution to these

                                  21   problems is to deny Defendant the discovery it needs to defend itself in this action.

                                  22          In short, Plaintiff cannot be permitted to use its lawsuit against Defendant as both a sword

                                  23   and a shield. If Plaintiff’s concerns were genuine, Plaintiff would have sought a stay of the entire

                                  24   lawsuit from the presiding judge, and having failed to do so, Plaintiff cannot convincingly suggest

                                  25   that this court should strip Defendant of any ability to fairly and fully defend itself. To the extent

                                  26   that some or all of Plaintiffs concerns can be addressed with a stipulated protective order

                                  27   (including provisions for AEO designations) the undersigned encourages the Parties to propose

                                  28   such an order. In any event, for all of these reasons, as it pertains to Dispute #1 (Plaintiff’s request
                                                                                          6
                                          Case 4:20-cv-06578-YGR Document 67 Filed 09/03/21 Page 7 of 10




                                   1   that only the discovery sought by Defendant that is related to liability in the underlying litigation

                                   2   be “stayed”), the undersigned holds that Plaintiff’s objections to producing discovery under the

                                   3   Montrose line of cases are OVERRULED; and Plaintiff’s request for a “stay” of the discovery

                                   4   sought by Defendants based on that line of cases is DENIED.

                                   5           Accordingly, for the reasons stated above, in addition to those articulated at the hearing

                                   6   (see TR. (dkt. 60)), as well as for the reasons enumerated in Defendant’s arguments (see Supp. Ltr.

                                   7   Br. (dkt. 64-3) at 12-25), Plaintiff’s objections to producing the discovery outlined in Dispute #2

                                   8   through Dispute #12 (which are generally repetitive assertions of prejudice under the Montrose

                                   9   line of cases) are OVERRULED, and Defendant’s requests to compel the materials described in

                                  10   Dispute #2 through Dispute #13 are GRANTED. Plaintiff is ORDERED to tender this discovery

                                  11   forthwith.

                                  12           Dispute #13 does not appear to constitute a currently justiciable dispute in light of the
Northern District of California
 United States District Court




                                  13   above-recited holdings and orders. See id. at 25-26. In this regard, the Parties have agreed to add

                                  14   an AEO provision and certain other modifications to a stipulated protective order which they

                                  15   intend to submit within a week. Id. at 25. The only “dispute” here is the reiteration of Plaintiff’s

                                  16   objection to the effect that Plaintiff does not believe that such a protective order will address its

                                  17   objections “on Montrose grounds.” Id. Plaintiff, therefore, reiterates that “a stay / bar of all

                                  18   liability-related discovery is still proper, and all of Federal’s pending discovery that seeks

                                  19   documents and information related to Zogenix’s alleged liability should be denied.” Id. at 26.

                                  20   Given the fact that Plaintiff’s objections have been overruled, Dispute #13 (which the undersigned

                                  21   construes as a nothing more than a reiteration of those objections) is DENIED as moot.

                                  22           As to the discovery that Plaintiff seeks to compel, Dispute #1 seeks documents and

                                  23   communications between Defendants any its reinsurers and or retrocessionaries relating to

                                  24   Plaintiff, the insurance policies involved in this case, and / or the underlying actions. Id. at 26-28.

                                  25   For the reasons stated at the hearing (see Tr. (dtk. 60) at 49), as well as for the reasons stated by

                                  26   Defendant (see Supp. Ltr. Br. (dkt. 64-3) at 27), Plaintiff’s request to compel the material

                                  27   described in Dispute #1 is DENIED as irrelevant, overly broad, and disproportional to the needs

                                  28   of this case.
                                                                                          7
                                         Case 4:20-cv-06578-YGR Document 67 Filed 09/03/21 Page 8 of 10




                                   1          The material Plaintiff seeks to compel in Dispute #2 consists of three separate requests for

                                   2   production (RFP Nos. 11 to 13). RFP No. 11 seeks documents and communications relating to the

                                   3   drafting history, meaning, construction, interpretation, and / or application of the insuring clause

                                   4   contained in the policies involved in this case, including Defendant’s view of the scope and or

                                   5   intent of the coverage for amounts paid as damages for bodily injury and property damaged caused

                                   6   by an “occurrence.” Id. at 28. RFP No. 12 seeks documents and communications relating to the

                                   7   drafting history, meaning, construction, interpretation, and / or application of the products-

                                   8   completed operations exclusion contained in any of the policies involved in this case, including

                                   9   Defendant’s view of the scope and / or intent of the products-completed operations exclusion. Id.

                                  10   RFP No. 13 seeks documents and communications relating to the drafting history, meaning,

                                  11   construction, interpretation, and / or application of any other exclusion(s) or provision(s) on which

                                  12   Defendant is relying in denying coverage. Id.
Northern District of California
 United States District Court




                                  13          Plaintiff’s only explanation for why this material should be compelled is tenuous at best, if

                                  14   not an outright fishing expedition. Plaintiff submits that “[u]nder California law, because extrinsic

                                  15   evidence of ambiguities may be established through parol evidence, and all ambiguities are

                                  16   resolved in favor of coverage, courts permit the discovery and use of policy drafting histories as

                                  17   this may disclose ambiguities or otherwise shed light on interpretations that favor the insured.” Id.

                                  18   at 29. However, Plaintiff has identified no such ambiguities; instead, Plaintiff simply wishes to put

                                  19   Defendant through the burden to pouring through the entirety of its files and records pertaining to

                                  20   all of its documents and communications in the mere hope that this fishing expedition “may

                                  21   disclose ambiguities.”

                                  22          Meanwhile, Defendant submits, as to RFP Nos. 11 and 12, that “it does not have any sort

                                  23   of repository for ‘drafting history,’ and that asking for any document ever generated involving any

                                  24   policy in which the ‘meaning, construction, interpretation, and / or application’ of a policy term

                                  25   was discussed would effectively require Defendant “to review most every document ever

                                  26   generated involving any CGL policy – an impossible task and one that has no possible relation to

                                  27   the narrow coverage question posed by this lawsuit.” Id. at 29. Accordingly, Defendant proposes

                                  28   “to provide a verified response that it is not aware of any ‘drafting history’ documents in response
                                                                                         8
                                         Case 4:20-cv-06578-YGR Document 67 Filed 09/03/21 Page 9 of 10




                                   1   to RFP#11 and #12.” Id. Further, as to RFP No. 13, Defendant submits that it is even more vague

                                   2   and impermissibly broad in that it “does not even specify which policy terms Zogenix is asking

                                   3   about, and would require Federal to explore potentially scores of other policy terms (e.g.,

                                   4   cooperation clause, retentions, etc.) due to the vagueness and breadth of the request.” Id. The

                                   5   undersigned agrees with Defendant. Consequently, Defendant is DIRECTED to provide a

                                   6   verified response that it is not aware of any drafting history documents that would be responsive to

                                   7   RFP Nos. 11 and 12. Further, the undersigned finds that RFP No. 13 is both impermissibly vague

                                   8   and broad. In short, because the undersigned finds that Plaintiff has failed to establish relevance

                                   9   for the materials encompassed in Dispute #2, and because each of those requests are little more

                                  10   than a fishing expedition which would require immense amounts of time, cost, and effort on

                                  11   Defendant’s part, the undersigned finds that (aside from the failure to establish relevance) RFP

                                  12   Nos. 11 through 13 seek information that is grossly disproportional to the needs of the case.
Northern District of California
 United States District Court




                                  13   Accordingly, Plaintiff’s request to compel the production of this material is DENIED.

                                  14          Lastly, in Dispute #3, Plaintiff seeks to compel Defendant to search for, arrange, and

                                  15   produce “information regarding Federal’s handling of other insureds’ requests for a defense of

                                  16   opioid-related claims.” Id. Defendant submits that “[t]he request calls for Federal and its counsel

                                  17   to pull and review every single [of such] claim file[s], and to locate those [responsive] documents

                                  18   in each file. This process would take tens of thousands of hours and cost hundreds of thousands of

                                  19   dollars – and would achieve nothing.” Id. at 29-30. Plaintiff ventures to establish the relevance of

                                  20   this request by implicitly conceding that while it does not know what quantity and quality of

                                  21   evidence this search will yield, Plaintiff hangs its hopes on the notion that if the evidence shows

                                  22   that Defendant has denied all of the opioid coverage claims it received, this “would be suggestive

                                  23   of bad faith, and therefore relevant to a claim for punitive damages.” Id. at 30. Further, Plaintiff

                                  24   also submits – in a similarly vague and indeterminate fashion – that “[o]ther evidence could

                                  25   demonstrate a pattern of denials, or show that Zogenix is being treated differently than Federal’s

                                  26   other insureds – also indicating bad faith.” Id. Plaintiff’s own phrasing clearly demonstrates that

                                  27   the material it seeks here is another fishing expedition – demonstrating a tenuous, ill-defined, and

                                  28   obscure link of relevancy, at best. Meanwhile, Defendant has convincingly outlined the
                                                                                          9
                                         Case 4:20-cv-06578-YGR Document 67 Filed 09/03/21 Page 10 of 10




                                   1   tremendous burden encompassed in this request. Accordingly, because the burden grossly

                                   2   outweighs the relevance of this information (if the search even yields any information that would

                                   3   be actually relevant to any degree at all), the undersigned finds that this request is likewise not

                                   4   proportional to the needs of this case, and so Plaintiff’s request to compel the material described in

                                   5   Dispute #3 is DENIED.

                                   6          IT IS SO ORDERED.

                                   7   Dated: September 3, 2021.

                                   8

                                   9
                                                                                                     ROBERT M. ILLMAN
                                  10                                                                 United States Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                         10
